Petition for Writ of Mandamus Dismissed for Want of Jurisdiction, and
Motion for Leave to File Petition for Writ of Mandamus Denied as Moot, and
Memorandum Opinion filed December 11, 2008







 
Petition
for Writ of Mandamus Dismissed for Want of Jurisdiction, and Motion for Leave
to File Petition for Writ of Mandamus Denied as Moot, and Memorandum Opinion
filed December 11, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01076-CR
____________
 
IN RE LAWRENCE EDWARD THOMPSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
November 25, 2008, relator Lawrence Edward Thompson filed a mandamus petition,
accompanied by paperwork entitled AMotion for Leave to File Petition for
Writ of Mandamus.@  Initially, we note that leave is no longer a prerequisite
to the filing of a mandamus petition.  See Tex. R. App. P. 52 cmt.;
In re Comeaux, No. 14-07-00364-CV, 2007 WL 1319431, at *1 (Tex. App.CHouston [14th Dist.] May 8, 2007,
orig. proceeding) (mem. op.).  The respondent is identified as the Honorable
Kenneth H. Keeling, presiding judge of the 278th District Court of Walker
County, Texas.  We dismiss the mandamus petition for want of jurisdiction.




When
appropriate, we have jurisdiction to issue a writ of mandamus against a
district court judge within our appellate district.  See Tex. Gov=t Code Ann. ' 22.221(b)(1) (Vernon 2004).  At one
time, Walker County courts were within the Fourteenth Court of Appeals
District.[1]  As of
September 1, 2005, however, our appellate district no longer includes Walker
County, which is now part of the Tenth Court of Appeals District (Waco).  See
Tex. Gov=t Code Ann. ' 22.201(k), (o) (Vernon Supp. 2008). 
Therefore, we lack jurisdiction to consider relator=s mandamus petition.  See id.;
In re Rivers, No. 14-07-00623-CV, 2007 WL 2212799, at *1 (Tex. App.CHouston [14th Dist.] Aug. 3, 2007,
orig. proceeding [mand. denied]) (mem. op.).
Accordingly,
we dismiss for want of jurisdiction relator=s petition for writ of mandamus in
case number 14-08-01076-CR, and all other requests for relief contained in that
petition.  We also deny, as moot, relator=s motion for leave to file his
mandamus petition.
PER
CURIAM
 
Petition Dismissed for Want of Jurisdiction, Motion
for Leave Denied as Moot, and Memorandum Opinion filed, December 11, 2008.
Panel consists of Chief Justice Hedges, Justice
Guzman, and Justice Brown.
Do Not Publish.
 




            [1]  See Act
of May 17, 1985, 69th Leg., R.S., ch. 480, ' 1,
sec. 22.201, ' 26(1), 1985 Tex. Gen. Laws 1720, 1727 (amended 2005)
(current version at Tex. Gov=t Code Ann. ' 22.201(k) (Vernon Supp. 2008)).